Title: To George Washington from Charles Washington, 30 December 1785
From: Washington, Charles
To: Washington, George



Dear Brother
Happy Retreat Decr 30th 1785

I receiv’d yours by Mr B. Muse and am happy to hear that our Nephews are fix’d in Alexandria being more convenient to you, as they are under your direction, when I mentioned their coming to Berkeley in order to be under the direction of Mr Stubbs, it was with a view of lessening the Expence, however as the continuence of Mr Stubbs is uncertain, hope the matter is better Plan’d—think the Charges you Mention for the board & c. of our Nephews are extravagant—you Mention the Sum recd in consiquence of discharging the above Charges is £85.12—which is £55.12—by Mr Robt Carter & £30, by my Brother John tho’ I sent by Mr Robt McCray £24.6—at the time of writing you by Mr McCray—Mr Carter who Manages the Estate of George & Lawrence had sold, a part of the produce to a Certain Merchant for Cash in order to add to the assistance of defraying the above Mention’d Expences, but this Merchant failing in paying Cash we were oblige to take a part in goods which is intended for the purpose of Cloathing for our Nephews George & Lawrence which will be Sent to Alexandria by the first

opportunity & Conclude with Mrs Washington joing in Compliments to you & my Sister and am Dr Brother Yours affectionately

Chas Washington

